UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/16 Item 1. Schedule of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) Franklin All Cap Value Fund Shares Value Common Stocks 84.9% Aerospace & Defense 5.1% AAR Corp. 103,707 $ 2,178,884 a Esterline Technologies Corp. 1,000 78,710 2,257,594 Automobiles & Components 0.2% Gentex Corp. 4,900 67,081 Johnson Controls Inc. 500 17,935 Spartan Motors Inc. 5,000 14,500 99,516 Banks 4.1% EverBank Financial Corp. 54,000 759,780 U.S. Bancorp 26,200 1,049,572 1,809,352 Building Products 9.3% a Gibraltar Industries Inc. 31,600 671,184 Griffon Corp. 27,000 409,860 Insteel Industries Inc. 79,000 1,936,290 Universal Forest Products Inc. 15,900 1,095,351 4,112,685 Commercial & Professional Services 1.0% a Huron Consulting Group Inc. 4,000 224,440 McGrath RentCorp 8,700 212,367 436,807 Consumer Durables & Apparel 5.4% a BRP Inc. (Canada) 40,000 443,144 Coach Inc. 5,500 203,775 a Crocs Inc. 95,700 881,397 a Helen of Troy Ltd. 900 80,433 La-Z-Boy Inc. 10,000 214,400 Mattel Inc. 20,000 2,374,949 Electrical Equipment 2.4% Encore Wire Corp. 2,400 89,304 Regal Beloit Corp. 17,000 955,570 1,044,874 Energy 6.3% Apache Corp. 100 4,254 Baker Hughes Inc. 6,000 261,060 Bristow Group Inc. 16,600 386,116 Hunting PLC (United Kingdom) 72,709 317,295 a Natural Gas Services Group Inc. 3,000 56,760 Occidental Petroleum Corp. 4,000 275,320 a PHI Inc. 40,000 719,200 a PHI Inc., non-voting 41,800 757,834 a Unit Corp. 400 4,172 2,782,011 Food & Staples Retailing 1.1% Wal-Mart Stores Inc. 7,000 464,520 Food, Beverage & Tobacco 12.2% AGT Food and Ingredients Inc. (Canada) 1,600 40,111 GrainCorp Ltd. (Australia) 12,727 76,671 The Kraft Heinz Co. 24,733 1,930,658 a Landec Corp. 10,000 120,300 Maple Leaf Foods Inc. (Canada) 101,000 1,645,242 a Omega Protein Corp. 35,000 790,650 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) (continued) PepsiCo Inc. 8,000 794,400 5,398,032 Health Care Equipment & Services 3.6% Becton, Dickinson and Co. 5,000 726,850 STERIS PLC 12,500 865,500 1,592,350 Household & Personal Products 1.3% The Procter & Gamble Co. 6,800 555,492 Insurance 0.0% † The Allstate Corp. 300 18,180 Machinery 4.4% John Bean Technologies Corp. 18,000 824,580 Miller Industries Inc. 50,000 1,074,500 a Wabash National Corp. 900 9,954 Xylem Inc. 1,000 35,950 1,944,984 Materials 5.9% Albemarle Corp. 500 26,320 Alcoa Inc. 10,000 72,900 Axiall Corp. 39,000 699,270 H.B. Fuller Co. 20,000 744,400 Sensient Technologies Corp. 18,000 1,074,060 2,616,950 Pharmaceuticals, Biotechnology & Life Sciences 7.9% Gerresheimer AG (Germany) 15,600 1,100,765 Johnson & Johnson 12,000 1,253,280 Sanofi, ADR (France) 27,500 1,145,100 3,499,145 Real Estate 2.6% Brandywine Realty Trust 10,000 128,300 LTC Properties Inc. 23,400 1,042,002 1,170,302 Retailing 0.1% Target Corp. 500 36,210 Semiconductors & Semiconductor Equipment 2.3% Microchip Technology Inc. 10,000 448,100 MKS Instruments Inc. 13,000 460,720 a Photronics Inc. 7,600 90,744 999,564 Software & Services 0.8% Mentor Graphics Corp. 19,500 338,910 Technology Hardware & Equipment 0.2% Corning Inc. 5,000 93,050 Telecommunication Services 4.6% a Orbcomm Inc. 277,500 2,025,750 Utilities 4.1% IDACORP Inc. 13,900 967,301 The Laclede Group Inc. 13,000 831,220 1,798,521 Total Common Stocks (Cost $34,854,102) 37,469,748 Principal Amount Corporate Bonds (Cost $1,075,027) 1.9% Energy 1.9% Unit Corp., senior sub. note, 6.625%, 5/15/21 $ 1,270,000 831,850 Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) (continued) Total Investments before Short Term Investments (Cost $35,929,129) 38,301,598 Shares Short Term Investments (Cost $5,311,161) 12.1% Money Market Funds 12.1% a,b Institutional Fiduciary Trust Money Market Portfolio 5,311,161 5,311,161 Total Investments (Cost $41,240,290) 98.9% 43,612,759 Other Assets, less Liabilities 1.1% 501,235 Net Assets 100.0% $ 44,113,994 † Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 6 regarding investments in affiliated management investment companies. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) Franklin Balance Sheet Investment Fund Shares Value Common Stocks 90.0% Banks 7.6% Citigroup Inc. 385,000 $ 16,393,300 Citizens Financial Group Inc. 880,000 18,700,000 Comerica Inc. 244,000 8,369,200 Farmers & Merchants Bank of Long Beach 1,475 8,975,375 KeyCorp 1,154,000 12,878,640 Regions Financial Corp. 555,000 4,506,600 69,823,115 Capital Goods 6.6% a Aerovironment Inc. 137,600 3,510,176 Astec Industries Inc. 117,000 4,364,100 a Chart Industries Inc. 168,000 2,723,280 Cubic Corp. 134,000 5,354,640 Encore Wire Corp. 535,000 19,907,350 Granite Construction Inc. 82,000 3,167,660 Mueller Industries Inc. 396,000 10,078,200 Regal Beloit Corp. 113,000 6,351,730 Terex Corp. 245,000 5,488,000 60,945,136 Commercial & Professional Services 2.7% a Acco Brands Corp. 575,000 3,490,250 Heidrick & Struggles International Inc. 255,600 6,737,616 Kelly Services Inc., A 634,000 10,511,720 Tetra Tech Inc. 155,000 4,105,950 24,845,536 Consumer Durables & Apparel 1.0% M.D.C. Holdings Inc. 401,000 8,725,760 Consumer Services 3.1% a Ruby Tuesday Inc. 3,089,000 16,835,050 Vail Resorts Inc. 94,500 11,812,500 28,647,550 Energy 8.5% Chevron Corp. 73,000 6,312,310 a Cloud Peak Energy Inc. 2,956,000 4,434,000 Devon Energy Corp. 499,600 13,938,840 Ensco PLC, A 487,000 4,762,860 Marathon Oil Corp. 155,000 1,508,150 a McDermott International Inc. 1,718,000 4,741,680 Occidental Petroleum Corp. 199,500 13,731,585 a PHI Inc. 77,500 1,393,450 a PHI Inc., non-voting 390,000 7,070,700 QEP Resources Inc. 457,000 5,858,740 Rowan Cos. PLC 884,000 11,182,600 Superior Energy Services Inc. 300,000 3,093,000 78,027,915 Food, Beverage & Tobacco 5.0% Archer-Daniels-Midland Co. 375,000 13,256,250 Bunge Ltd. 218,100 13,524,381 Fresh Del Monte Produce Inc. 310,000 12,651,100 GrainCorp Ltd. (Australia) 459,436 2,767,748 Sanderson Farms Inc. 50,000 4,061,000 46,260,479 Health Care Equipment & Services 1.6% Invacare Corp. 504,000 7,766,640 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) (continued) National Healthcare Corp. 105,000 6,630,750 14,397,390 Life & Health Insurance 10.6% E-L Financial Corp. Ltd. (Canada) 53,120 25,613,934 MetLife Inc. 421,300 18,811,045 National Western Life Group Inc., A 97,500 22,496,175 Prudential Financial Inc. 248,000 17,379,840 StanCorp Financial Group Inc. 119,800 13,736,268 98,037,262 Materials 3.4% Albemarle Corp. 62,000 3,263,680 Alcoa Inc. 1,265,830 9,227,901 a APERAM (Luxembourg) 79,000 2,462,384 a Century Aluminum Co. 843,000 3,978,960 Domtar Corp. 220,000 7,095,000 a Intrepid Potash Inc. 1,308,000 2,851,440 Materion Corp. 85,000 2,081,650 30,961,015 Media 1.6% News Corp., B 857,000 11,440,950 Time Inc. 192,000 2,880,000 14,320,950 Multi-line Insurance 3.1% American International Group Inc. 41,000 2,315,680 American National Insurance Co. 91,000 8,843,380 Assurant Inc. 215,000 17,481,650 28,640,710 Pharmaceuticals, Biotechnology & Life Sciences 1.8% a Bio-Rad Laboratories Inc., A 131,428 16,771,527 Property & Casualty Insurance 4.3% Chubb Ltd. 105,332 11,909,889 Selective Insurance Group Inc. 309,000 9,674,790 The Travelers Cos. Inc. 170,100 18,207,504 39,792,183 Real Estate 1.0% a,b Trinity Place Holdings Inc. 1,498,034 8,958,243 Retailing 1.7% Abercrombie & Fitch Co., A 247,000 6,481,280 Haverty Furniture Cos. Inc. 505,000 9,569,750 16,051,030 Semiconductors & Semiconductor Equipment 10.7% Brooks Automation Inc. 969,000 9,234,570 a First Solar Inc. 482,000 33,094,120 MKS Instruments Inc. 666,000 23,603,040 a Photronics Inc. 2,530,000 30,208,200 a Qorvo Inc. 66,000 2,613,600 98,753,530 Technology Hardware & Equipment 8.8% Corning Inc. 2,255,000 41,965,550 a Fabrinet (Thailand) 727,000 18,109,570 Ingram Micro Inc., A 548,000 15,453,600 a Rofin-Sinar Technologies Inc. 133,000 3,390,170 a Rogers Corp. 50,000 2,373,500 81,292,390 Telecommunication Services 2.9% a Iridium Communications Inc. 1,975,883 13,752,146 Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) (continued) a Orbcomm Inc. 1,750,000 12,775,000 26,527,146 Utilities 4.0% Eversource Energy 136,000 7,316,800 Great Plains Energy Inc. 253,000 7,053,640 IDACORP Inc. 134,000 9,325,060 PNM Resources Inc. 249,000 7,821,090 Westar Energy Inc. 130,000 5,662,800 37,179,390 Total Common Stocks (Cost $723,233,585) 828,958,257 Convertible Preferred Stocks (Cost $4,667,094) 0.6% Telecommunication Services 0.6% Iridium Communications Inc., 6.75%, cvt., pfd., B 20,000 5,288,750 Escrow Accounts and Litigation Trusts (Cost $—) 0.1% Utilities 0.1% a,c,d KGen Power Liquidating Trust, Contingent Distribution 2,800,000 1,119,656 Total Investments before Short Term Investments (Cost $727,900,679) 835,366,663 Short Term Investments (Cost $89,506,040) 9.7% Money Market Funds 9.7% a,e Institutional Fiduciary Trust Money Market Portfolio 89,506,040 89,506,040 Total Investments (Cost $817,406,719) 100.4% 924,872,703 Other Assets, less Liabilities ( ) % (4,077,428 ) Net Assets 100.0% $ 920,795,275 a Non-income producing. b See Note 5 regarding holdings of 5% voting securities. c Security has been deemed illiquid because it may not be able to be sold within seven days. d Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. e See Note 6 regarding investments in affiliated management investment companies. Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) Franklin Large Cap Value Fund Shares/Units Value Common Stocks and Other Equity Interests 96.7% Automobiles & Components 2.4% BorgWarner Inc. 51,000 $ 1,497,360 Johnson Controls Inc. 78,500 2,815,795 4,313,155 Banks 9.5% Bank of America Corp. 136,000 1,923,040 BB&T Corp. 69,000 2,253,540 Citigroup Inc. 68,000 2,895,440 Comerica Inc. 70,000 2,401,000 KeyCorp 246,000 2,745,360 Regions Financial Corp. 250,000 2,030,000 U.S. Bancorp 71,000 2,844,260 17,092,640 Capital Goods 13.0% Dover Corp. 34,500 2,016,525 Eaton Corp. PLC 55,000 2,778,050 General Dynamics Corp. 26,000 3,478,020 General Electric Co. 83,500 2,429,850 Illinois Tool Works Inc. 28,000 2,521,960 Parker Hannifin Corp. 27,000 2,623,320 Pentair PLC (United Kingdom) 46,000 2,167,520 Rockwell Automation Inc. 15,000 1,433,550 Stanley Black & Decker Inc. 22,000 2,075,480 United Technologies Corp. 20,500 1,797,645 23,321,920 Consumer Durables & Apparel 3.4% NIKE Inc., B 64,800 4,018,248 Ralph Lauren Corp. 18,500 2,081,250 6,099,498 Diversified Financials 6.2% a Berkshire Hathaway Inc., A 8 1,554,880 Capital One Financial Corp. 20,456 1,342,323 Discover Financial Services 47,000 2,152,130 KKR & Co., LP (common units) 135,000 1,840,050 Northern Trust Corp. 27,000 1,676,160 State Street Corp. 45,000 2,507,850 11,073,393 Energy 9.1% Apache Corp. 19,400 825,276 Baker Hughes Inc. 37,200 1,618,572 California Resources Corp. 9,000 12,870 Chevron Corp. 20,000 1,729,400 ConocoPhillips 21,500 840,220 Denbury Resources Inc. 168,000 262,080 Devon Energy Corp. 27,000 753,300 Ensco PLC, A 56,000 547,680 Exxon Mobil Corp. 29,000 2,257,650 HollyFrontier Corp. 27,000 944,190 Occidental Petroleum Corp. 17,500 1,204,525 Phillips 66 19,250 1,542,888 Schlumberger Ltd. 23,000 1,662,210 Valero Energy Corp. 32,000 2,171,840 16,372,701 Food & Staples Retailing 1.6% CVS Health Corp. 30,000 2,897,700 Food, Beverage & Tobacco 2.6% Archer-Daniels-Midland Co. 65,000 2,297,750 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) (continued) Bunge Ltd. Health Care Equipment & Services 4.3% Abbott Laboratories Becton, Dickinson and Co. Medtronic PLC Household & Personal Products 0.9% The Procter & Gamble Co. Insurance 9.2% Aflac Inc. The Allstate Corp. MetLife Inc. Principal Financial Group Inc. Prudential Financial Inc. The Travelers Cos. Inc. Materials 6.5% Air Products and Chemicals Inc. Albemarle Corp. Alcoa Inc. FMC Corp. The Mosaic Co. Nucor Corp. Praxair Inc. Pharmaceuticals, Biotechnology & Life Sciences 6.2% Merck & Co. Inc. Pfizer Inc. Roche Holding AG, ADR (Switzerland) Sanofi, ADR (France) Retailing 4.1% The Home Depot Inc. Nordstrom Inc. Target Corp. Semiconductors & Semiconductor Equipment 3.8% a First Solar Inc. Maxim Integrated Products Inc. Microchip Technology Inc. Software & Services 4.0% International Business Machines Corp. Microsoft Corp. Xerox Corp. Technology Hardware & Equipment 8.0% Cisco Systems Inc. Corning Inc. EMC Corp. QUALCOMM Inc. SanDisk Corp. TE Connectivity Ltd. Western Digital Corp. Transportation 1.4% American Airlines Group Inc. Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) (continued) Norfolk Southern Corp. Utilities 0.5% Exelon Corp. Total Common Stocks and Other Equity Interests (Cost $150,124,601) Short Term Investments (Cost $4,048,371) 2.3% Money Market Funds 2.3% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $154,172,972) 99.0% Other Assets, less Liabilities 1.0% Net Assets 100.0% $ a Non-income producing. b See Note 6 regarding investments in affiliated management investment companies. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) Franklin MicroCap Value Fund Shares Value Common Stocks 95.9% Aerospace & Defense 2.5% a Ducommun Inc. 269,042 $ 3,981,821 a Sparton Corp. 206,000 3,530,840 7,512,661 Automobiles & Components 1.5% Spartan Motors Inc. 1,500,000 4,350,000 Banks 12.0% Bar Harbor Bankshares 220,000 7,634,000 Citizens Community Bancorp Inc. 100,000 914,000 County Bancorp Inc. 50,000 955,500 First Defiance Financial Corp. 162,000 6,306,660 Investar Holding Corp. 200,000 3,116,000 b Northeast Bancorp 459,500 4,640,950 Old Line Bancshares Inc. 94,145 1,641,889 Peoples Financial Services Corp. 87,543 3,239,091 Southern Missouri Bancorp Inc. 125,000 2,968,750 WSFS Financial Corp. 145,500 4,228,230 35,645,070 Building Products 5.2% Burnham Holdings Inc., A 219,000 3,690,150 a,b Continental Materials Corp. 129,700 1,400,760 a Gibraltar Industries Inc. 345,000 7,327,800 Insteel Industries Inc. 119,723 2,934,411 15,353,121 Commercial & Professional Services 3.5% Ecology and Environment Inc., A 144,000 1,429,920 Healthcare Services Group Inc. 257,000 9,090,090 10,520,010 Construction & Engineering 2.9% a Northwest Pipe Co. 200,600 1,919,742 a Orion Marine Group Inc. 460,000 1,660,600 a Sterling Construction Co. 963,400 5,183,092 8,763,434 Consumer Durables & Apparel 3.9% a,b Delta Apparel Inc. 631,000 7,603,550 Flexsteel Industries Inc. 91,000 3,969,420 11,572,970 Consumer Services 3.5% a,b Full House Resorts Inc. 1,600,000 2,304,000 a Golden Entertainment Inc. 129,800 1,294,106 a Ruby Tuesday Inc. 1,260,000 6,867,000 10,465,106 Diversified Financials 0.8% KCAP Financial Inc. 702,578 2,325,533 Electrical Equipment 0.6% Global Power Equipment Group Inc. 675,000 1,768,500 Energy 7.9% Ardmore Shipping Corp. (Ireland) 365,000 3,704,750 a Cloud Peak Energy Inc. 480,000 720,000 Gulf Island Fabrication Inc. 135,000 1,177,200 a Natural Gas Services Group Inc. 200,000 3,784,000 a Parker Drilling Co. 900,000 1,233,000 a PHI Inc. 17,600 316,448 a PHI Inc., non-voting 391,000 7,088,830 a Renewable Energy Group Inc. 247,000 1,711,710 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) (continued) Tesco Corp. Food & Staples Retailing 2.0% Village Super Market Inc., A Food, Beverage & Tobacco 9.5% John B. Sanfilippo & Son Inc. a Omega Protein Corp. a Seneca Foods Corp., A a Seneca Foods Corp., B Industrial Conglomerates 0.0%  a,c Smith Investment Co. LLC Insurance 5.1% a,b ACMAT Corp., A Baldwin & Lyons Inc., B a Global Indemnity PLC, A a Hallmark Financial Services Inc. Machinery 11.5% Alamo Group Inc. Dynamic Materials Corp. b Hardinge Inc. b Hurco Cos. Inc. a Lydall Inc. Miller Industries Inc. Materials 5.5% Central Steel and Wire Co. Friedman Industries Inc. Mercer International Inc. (Canada) The Monarch Cement Co. Olympic Steel Inc. Schnitzer Steel Industries Inc., A a Universal Stainless & Alloy Products Inc. Real Estate 1.8% a,c Allen Organ Co. (LandCo. Holdings) Arbor Realty Trust Inc. a Bresler & Reiner Inc. Griffin Industrial Realty Inc. a,b Origen Financial Inc. Retailing 6.4% Caleres Inc. Fred's Inc. Haverty Furniture Cos. Inc. Shoe Carnival Inc. Semiconductors & Semiconductor Equipment 1.8% a Photronics Inc. Technology Hardware & Equipment 1.5% a Key Tronic Corp. a Kimball Electronics Inc. Richardson Electronics Ltd. Telecommunication Services 5.1% a Alaska Communications Systems Group Inc. Atlantic Tele-Network Inc. Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) (continued) a Hawaiian Telcom Holdco Inc. North State Telecommunications Corp., B a Orbcomm Inc. Trading Companies & Distributors 0.1% Houston Wire & Cable Co. Transportation 1.3% Global Ship Lease Inc., A (United Kingdom) International Shipholding Corp. Providence and Worcester Railroad Co. Total Common Stocks (Cost $223,270,302) Short Term Investments (Cost $11,729,135) 3.9% Money Market Funds 3.9% a,d Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $234,999,437) 99.8% Other Assets, less Liabilities 0.2% Net Assets 100.0% $  Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 5 regarding holdings of 5% voting securities. c See Note 4 regarding restricted securities. d See Note 6 regarding investments in affiliated management investment companies. Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) Franklin MidCap Value Fund Shares/Units Value Common Stocks and Other Equity Interests 98.9% Automobiles & Components 0.9% BorgWarner Inc. 7,400 $ 217,264 Harley-Davidson Inc. 24,400 976,000 1,193,264 Banks 5.6% Citizens Financial Group Inc. 79,600 1,691,500 Comerica Inc. 36,700 1,258,810 KeyCorp 179,000 1,997,640 Regions Financial Corp. 239,600 1,945,552 SunTrust Banks Inc. 28,600 1,046,188 7,939,690 Capital Goods 8.6% BWX Technologies Inc. 29,100 871,254 Carlisle Cos. Inc. 13,400 1,121,312 Dover Corp. 17,900 1,046,255 Fortune Brands Home & Security Inc. 13,400 651,106 ITT Corp. 21,300 691,185 KBR Inc. 25,000 356,500 L-3 Communications Holdings Inc. 9,300 1,086,612 Owens Corning Inc. 24,674 1,139,692 Parker Hannifin Corp. 9,800 952,168 Pentair PLC (United Kingdom) 7,800 367,536 Regal Beloit Corp. 18,000 1,011,780 Rockwell Automation Inc. 3,800 363,166 W.W. Grainger Inc. 3,900 767,091 a WABCO Holdings Inc. 10,000 896,500 Xylem Inc. 23,200 834,040 12,156,197 Commercial & Professional Services 0.9% Robert Half International Inc. 15,300 669,681 Waste Connections Inc. 9,382 562,638 1,232,319 Consumer Durables & Apparel 3.8% Coach Inc. 37,800 1,400,490 Hasbro Inc. 10,100 750,228 a Michael Kors Holdings Ltd. 19,000 758,100 Polaris Industries Inc. 8,500 627,640 Pulte Group Inc. 65,200 1,092,752 Ralph Lauren Corp. 6,000 675,000 5,304,210 Consumer Services 0.5% H&R Block Inc. 21,100 718,455 Diversified Financials 6.2% Invesco Ltd. 23,100 691,383 iShares Russell Mid-Cap Value ETF 3,000 194,700 KKR & Co., LP (common units) 100,800 1,373,904 Northern Trust Corp. 34,000 2,110,720 Raymond James Financial Inc. 41,200 1,804,972 a Synchrony Financial 74,700 2,122,974 T. Rowe Price Group Inc. 5,100 361,845 8,660,498 Energy 8.5% Cabot Oil & Gas Corp., A 30,500 632,875 a Cheniere Energy Inc. 12,700 381,635 Cimarex Energy Co. 7,200 669,600 a Concho Resources Inc. 17,800 1,693,314 a Diamondback Energy Inc. 26,400 1,994,520 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) (continued) EQT Corp. a FMC Technologies Inc. Frank's International NV Helmerich & Payne Inc. HollyFrontier Corp. National Oilwell Varco Inc. Noble Energy Inc. Pioneer Natural Resources Co. Rowan Cos. PLC Food, Beverage & Tobacco 2.6% Bunge Ltd. Ingredion Inc. a Pilgrim's Pride Corp. Tyson Foods Inc. Health Care Equipment & Services 5.4% DENTSPLY International Inc. Hill-Rom Holdings Inc. a Laboratory Corp. of America Holdings a LifePoint Health Inc. a Mednax Inc. a Premier Inc., A ResMed Inc. Zimmer Biomet Holdings Inc. Insurance 7.2% Arthur J. Gallagher & Co. The Hartford Financial Services Group Inc. Principal Financial Group Inc. The Progressive Corp. RenaissanceRe Holdings Ltd. W. R. Berkley Corp. Willis Towers Watson PLC Materials 6.0% Albemarle Corp. Alcoa Inc. Ashland Inc. Celanese Corp., A Domtar Corp. The Mosaic Co. Nucor Corp. WestRock Co. Media 1.0% John Wiley & Sons Inc., A TEGNA Inc. Pharmaceuticals, Biotechnology & Life Sciences 2.6% Agilent Technologies Inc. a Bio-Rad Laboratories Inc., A a Medivation Inc. Perrigo Co. PLC Real Estate 11.7% Alexandria Real Estate Equities Inc. Apartment Investment & Management Co., A Boston Properties Inc. Brixmor Property Group Inc. Camden Property Trust DDR Corp. Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) (continued) Duke Realty Corp. Equity Lifestyle Properties Inc. General Growth Properties Inc. Host Hotels & Resorts Inc. Liberty Property Trust Prologis Inc. a Realogy Holdings Corp. UDR Inc. Weingarten Realty Investors Weyerhaeuser Co. Retailing 3.4% Best Buy Co. Inc. Big Lots Inc. Chico's FAS Inc. DSW Inc., A GameStop Corp., A The Gap Inc. Staples Inc. Semiconductors & Semiconductor Equipment 4.2% a First Solar Inc. Lam Research Corp. Maxim Integrated Products Inc. Microchip Technology Inc. NVIDIA Corp. Teradyne Inc. Software & Services 3.9% Amdocs Ltd. a Autodesk Inc. a Cadence Design Systems Inc. Leidos Holdings Inc. Science Applications International Corp. Symantec Corp. Total System Services Inc. Xerox Corp. Technology Hardware & Equipment 4.1% Corning Inc. a Keysight Technologies Inc. a Knowles Corp. SanDisk Corp. Western Digital Corp. Telecommunication Services 0.8% CenturyLink Inc. a Level 3 Communications Inc. Transportation 1.0% Alaska Air Group Inc. J.B. Hunt Transport Services Inc. Utilities 10.0% American Water Works Co. Inc. a Calpine Corp. CenterPoint Energy Inc. CMS Energy Corp. DTE Energy Co. Eversource Energy FirstEnergy Corp. ITC Holdings Corp. Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) (continued) Sempra Energy UGI Corp. Total Common Stocks and Other Equity Interests (Cost $141,235,489) Short Term Investments (Cost $1,351,434) 0.9% Money Market Funds 0.9% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $142,586,923) 99.8% Other Assets, less Liabilities 0.2% Net Assets 100.0% $ a Non-income producing. b See Note 6 regarding investments in affiliated management investment companies. A BBREVIATIONS Selected Portfolio ETF - Exchange Traded Fund Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) Franklin Small Cap Value Fund Shares Value Common Stocks 94.4% Aerospace & Defense 3.0% a AAR Corp. 2,070,300 $ 43,497,003 Cubic Corp. 108,800 4,347,648 b Esterline Technologies Corp. 125,600 9,885,976 57,730,627 Automobiles & Components 4.6% Drew Industries Inc. 630,000 36,162,000 Gentex Corp. 945,000 12,937,050 Thor Industries Inc. 470,100 24,647,343 Winnebago Industries Inc. 784,700 13,818,567 87,564,960 Banks 4.7% Chemical Financial Corp. 726,755 23,154,414 Columbia Banking System Inc. 379,500 11,244,585 EverBank Financial Corp. 2,094,800 29,473,836 Lakeland Financial Corp. 271,500 11,888,985 Peoples Bancorp Inc. 421,800 7,238,088 TrustCo Bank Corp. NY 1,103,300 6,068,150 89,068,058 Building Products 5.2% b Gibraltar Industries Inc. 1,090,100 23,153,724 Griffon Corp. 427,800 6,494,004 Simpson Manufacturing Co. Inc. 756,600 24,687,858 Universal Forest Products Inc. 667,200 45,963,408 100,298,994 Commercial & Professional Services 3.2% b Huron Consulting Group Inc. 264,600 14,846,706 McGrath RentCorp 1,060,000 25,874,600 MSA Safety Inc. 475,200 20,338,560 61,059,866 Construction & Engineering 4.0% EMCOR Group Inc. 806,200 36,843,340 Granite Construction Inc. 1,016,070 39,250,784 76,094,124 Consumer Durables & Apparel 5.2% b BRP Inc. (Canada) 1,436,100 15,909,967 Brunswick Corp. 82,300 3,279,655 b Crocs Inc. 2,279,000 20,989,590 b Helen of Troy Ltd. 38,100 3,404,997 a Hooker Furniture Corp. 582,900 16,735,059 La-Z-Boy Inc. 1,083,100 23,221,664 b M/I Homes Inc. 943,300 16,903,936 100,444,868 Electrical Equipment 4.1% EnerSys 557,500 26,999,725 Franklin Electric Co. Inc. 350,100 9,550,728 Regal Beloit Corp. 763,100 42,893,851 79,444,304 Energy 3.9% Bristow Group Inc. 691,800 16,091,268 Energen Corp. 415,300 14,647,631 b Helix Energy Solutions Group Inc. 871,200 3,510,936 Hunting PLC (United Kingdom) 2,795,748 12,200,391 b Oil States International Inc. 507,200 14,318,256 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) (continued) b Unit Corp. Food, Beverage & Tobacco 3.7% AGT Food and Ingredients Inc. (Canada) GrainCorp Ltd. (Australia) b Landec Corp. Maple Leaf Foods Inc. (Canada) Health Care Equipment & Services 6.9% Hill-Rom Holdings Inc. Invacare Corp. STERIS PLC Teleflex Inc. Industrial Conglomerates 2.0% Carlisle Cos. Inc. Insurance 9.7% Arthur J. Gallagher & Co. Aspen Insurance Holdings Ltd. Endurance Specialty Holdings Ltd. The Hanover Insurance Group Inc. Old Republic International Corp. StanCorp Financial Group Inc. Validus Holdings Ltd. Machinery 6.0% Astec Industries Inc. Hillenbrand Inc. Kennametal Inc. c Lindsay Corp. Mueller Industries Inc. b Wabash National Corp. Watts Water Technologies Inc., A Materials 8.1% A. Schulman Inc. AptarGroup Inc. Axiall Corp. Carpenter Technology Corp. H.B. Fuller Co. Minerals Technologies Inc. RPM International Inc. Sensient Technologies Corp. Stepan Co. Pharmaceuticals, Biotechnology & Life Sciences 2.6% Gerresheimer AG (Germany) Real Estate 3.2% Brandywine Realty Trust LTC Properties Inc. Retailing 3.7% Caleres Inc. The Cato Corp., A b Genesco Inc. b West Marine Inc. Semiconductors & Semiconductor Equipment 2.5% Cohu Inc. Franklin Value Investors Trust Statement of Investments, January 31, 2016 (unaudited) (continued) MKS Instruments Inc. 791,200 28,040,128 b Photronics Inc. 597,900 7,138,926 47,289,054 Software & Services 0.5% Mentor Graphics Corp. 564,900 9,817,962 Technology Hardware & Equipment 2.0% Ingram Micro Inc., A 708,400 19,976,880 b Rofin-Sinar Technologies Inc. 713,000 18,174,370 38,151,250 Utilities 5.6% Connecticut Water Service Inc. 48,500 2,082,105 IDACORP Inc. 725,720 50,502,855 The Laclede Group Inc. 865,300 55,327,282 107,912,242 Total Common Stocks (Cost $1,627,706,871) 1,807,770,466 Principal Amount Corporate Bonds (Cost $15,282,404) 0.6% Energy 0.6% Unit Corp., senior sub. note, 6.625%, 5/15/21 $ 16,116,000 10,555,980 Total Investments before Short Term Investments (Cost $1,642,989,275) 1,818,326,446 Shares Short Term Investments 5.5% Money Market Funds (Cost $98,245,924) 5.1% b,d Institutional Fiduciary Trust Money Market Portfolio 98,245,924 98,245,924 Investments from Cash Collateral Received for Loaned Securities 0.4% Money Market Funds (Cost $6,250,000) 0.3% b,d Institutional Fiduciary Trust Money Market Portfolio 6,250,000 6,250,000 Principal Amount e Repurchase Agreements 0.1% Joint Repurchase Agreement, 0.29%, 2/01/16 (Maturity Value $838,380) Merrill Lynch, Pierce, Fenner & Smith Inc. Collateralized by U.S. Treasury Note, 0.875%, 1/15/18 (Valued at $855,129) $ 838,360 838,360 Joint Repurchase Agreement, 0.34%, 2/01/16 (Maturity Value $685,692) BNP Paribas Securities Corp. Collateralized by U.S. Treasury Note, 0.35% - 4.875%, 1/31/16 - 5/31/20; and U.S. Treasury Strips, 5/15/16 - 8/15/20 (Valued at $699,386) 685,673 685,673 Total Repurchase Agreements (Cost $1,524,033) 1,524,033 Total Investments from Cash Collateral Received for Loaned Securities (Cost $7,774,033) 7,774,033 Total Investments (Cost $1,749,009,232) 100.5% 1,924,346,403 Other Assets, less Liabilities ( ) % (9,484,032 ) Net Assets 100.0% $ 1,914,862,371 a See Note 5 regarding holdings of 5% voting securities. b Non-income producing. c A portion or all of the security is on loan at January 31, 2016. d See Note 6 regarding investments in affiliated management investment companies. e Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At January 31, 2016, all repurchase agreements had been entered into on January 29, 2016. Franklin Value Investors Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Value Investors Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of six separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. Repurchase agreements are valued at cost, which approximates fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. INCOME TAXES At January 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin All Cap Balance Sheet Franklin Large Cap Value Fund Investment Fund Value Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ Franklin MicroCap Franklin MidCap Value Franklin Small Cap Value Fund Fund Value Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ ) $ 4. RESTRICTED SECURITIES At January 31, 2016, Franklin MicroCap Value Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Shares Issuer Acquisition Date Cost Value 94,800 Allen Organ Co. (LandCo. Holdings) 9/07/06 $ 181,146 $ 444,612 44,600 Smith Investment Co. LLC 1/20/09 - 32,692 Total Restricted Securities (Value is 0.16% of Net Assets) $ 181,146 $ 477,304 5 . HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for certain or all Funds for the three months ended January 31, 2016, were as shown below. Number of Shares Number of Shares Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Name of Issuer of Period Additions Reductions of Period Period IncomeGain (Loss) Franklin Balance Sheet Investment Fund Non-Controlled Affiliates Trinity Place Holdings Inc.(Value is 0.97% of Net Assets) 1,200,000 298,034 - 1,498,034 $ 8,958,243 $ - $ - Franklin MicroCap Value Fund Non-Controlled Affiliates ACMAT Corp., A 235,600 - - 235,600 $ 4,205,460 $ - $ - Continental Materials Corp. 129,700 - - 129,700 1,400,760 - - Delta Apparel Inc. 640,000 - (9,000 ) 631,000 7,603,550 - 89,835 Full House Resorts Inc. 1,600,000 - - 1,600,000 2,304,000 - - Hardinge Inc. 934,900 - (24,000 ) 910,900 8,043,247 - (27,565 ) Hurco Cos. Inc. 365,000 - (4,500 ) 360,500 9,733,500 29,200 34,741 Northeast Bancorp 459,500 - - 459,500 4,640,950 - - Origen Financial Inc. 1,900,000 - - 1,900,000 273,125 - - Total Affiliated Securities (Value is 12.82% of Net Assets) $ 38,204,592 $ 29,200 $ 97,011 Franklin Small Cap Value Fund Non-Controlled Affiliates AAR Corp. 2,063,800 6,500 - 2,070,300 $ 43,497,003 $ 155,273 $ - Hooker Furniture Corp. 582,900 - - 582,900 16,735,059 58,290 - Total Affiliated Securities (Value is 3.15% of Net Assets) $ 60,232,062 $ 213,563 $ - 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. Management fees paid by the Funds are waived on assets invested in the affiliated management investment company, in an amount not to exceed the management and administrative fees paid directly or indirectly by each affiliate. Prior to November 1, 2013, the waiver was accounted for as a reduction to management fees. of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Period Additions Reductions Period Period Income Gain (Loss) Period Franklin All Cap Value fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 6,094,257 7,553,476 (8,336,572 ) 5,311,161 $ 5,311,161 $ - $ - 0.03 % Franklin Balance Sheet Investment Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 102,695,280 84,145,863 (97,335,103 ) 89,506,040 $ 89,506,040 $ - $ - 0.53 % Franklin Large Cap Value Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - 0.02 % Franklin MicroCap Value Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - 0.07 % Franklin MidCap Value Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - 0.01 % Franklin Small Cap Value Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - 0.62 % 7. UPCOMING ACQUISITIONS / REORGANIZATION On October 20, 2015, the Board for Franklin All Cap Value Fund approved a proposal to reorganize Franklin All Cap Value Fund with and into Franklin Small Cap Value Fund. On March 11, 2016, shareholders of Franklin All Cap Value Fund approved the proposal. Upon completion of the reorganization on or about April 1, 2016, assets in Franklin All Cap Value Fund will be transferred into Franklin Small Cap Value Fund. On December 4, 2015, the Board approved a proposal to reorganize Franklin Large Cap Value Fund with and into Franklin Rising Dividends Fund, subject to approval by the shareholders of Franklin Large Cap Value Fund. 8. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of January 31, 2016, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin All Cap Value Fund Assets: Investments in Securities: Equity Investments a $ $ - $ - $ Corporate Bonds - - Short Term Investments - - Total Investments in Securities $ $ $ - $ Franklin Balance Sheet Investment Fund Assets: Investments in Securities: Equity Investments Telecommunication Services $ $ $ - $ All Other Equity Investments a,b - - Escrows and Litigation Trusts - - Short Term Investments - - Total Investments in Securities $ Franklin Large Cap Value Fund Assets: Investments in Securities: Equity Investments a $ $ - $ - $ Short Term Investments - - Total Investments in Securities $ $ - $ - $ Franklin MicroCap Value Fund Assets: Investments in Securities: Equity Investments: Industrial Conglomerates $ - $ - $ $ Real Estate All Other Equity Investments a - - Short Term Investments - - Total Investments in Securities $ Franklin MidCap Value Fund Assets: Investments in Securities: Equity Investments a $ $ - $ - $ Short Term Investments - - Total Investments in Securities $ $ - $ - $ Franklin Small Cap Value Fund Assets: Investments in Securities: Equity Investments a $ $ - $ - $ Corporate Bonds - - Short Term Investments - Total Investments in Securities $ $ $ - $ a For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 9. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure other than those already disclosed in the Statements of Investments. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN VALUE INVESTORS TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 28, 2016 By /s/ Robert G. Kubilis Robert G. Kubilis Chief Financial Officer and Chief
